DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-22 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities: On line 10 of claim 1, the colon should be changed to a semicolon for grammatical purposes. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 14-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 recite the limitation "the width discontinuity edge" in lines 1-2. There is insufficient antecedent basis for this limitation in the claims.
On line 2 of claim 6, the Applicant recites “a minimum line width”. However, it is unclear to the Examiner as to what element the Applicant is referring to that has a “minimum line width”. It is also unclear as to how the 
Claim 14 lines 1-2 and claim 15 line 3 each recite the limitation "the second conductive layer". There is insufficient antecedent basis for this limitation in the claims.
Claim 20 recites the limitation "the organic dielectric material" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 10-11, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wakata US 2011/0074527 in view of Lim US 2016/0126003.
As per claims 1, 3, 8, 10-11, 15, and 21-22, Wakata discloses in Figs. 1-5c a multilayer electronic filter (e.g. bandpass filter 1) and a method of forming the filter and an inductor therein (e.g. inductor 11) comprising:
as per claim 1, a plurality of dielectric layers (e.g. dielectric layers 41-49); a signal path having an input (e.g. terminal 2) and an output (e.g. terminal 3); and the inductor comprising a conductive layer (Paragraph 59 and Fig. 3c, conductive layer 431) overlying one of the plurality of dielectric layers (Fig. 3c, , and wherein the inductor is electrically connected at a first location with the signal path (Fig. 1, top end of inductor 11) and electrically connected at a second location with at least one of the signal path or a ground (Fig. 1, bottom end of inductor 11), and wherein: the inductor has an outer perimeter (e.g. perimeter of conductive layer 431) comprising a first straight edge (Annotated Fig. 3c below, edge annotated as A) that faces outward in a first direction (Annotated Fig. 3c below, horizontal direction annotated as Z) and a second straight edge (Annotated Fig. 3c below, edge annotated as B) that is parallel to the first straight edge (The edge annotated as B is vertically in parallel with the edge annotated as A.) and faces outward in the first direction (The edge annotated as B faces outward in the direction annotated as Z.); the second straight edge is offset from the first straight edge in the first direction by an offset distance (Annotated Fig. 3c below, distance annotated as C) that is less than about 90% of a first width (Annotated Fig. 3c below, width annotated as D) of the inductor in the first direction at the first straight edge (Annotated Fig. 3c below; The distance annotated as C is significantly less than 90% of the width annotated as D.);
as per claim 3, wherein the outer perimeter comprises a width discontinuity edge extending between the first straight edge and the second straight edge (Annotated Fig. 3c below; The outer perimeter comprises a break or “width discontinuity edge” that exists between the edges annotated as A and B.);
as per claim 10, wherein the inductor comprises an additional width discontinuity edge (Annotated Fig. 3c below, edge annotated as E), and wherein the additional width discontinuity edge and the width discontinuity edge are symmetric about a lateral centerline of the inductor (Annotated Fig. 3c below; The edges annotated as C and E are symmetrical about a horizontal axis centerline through the conductive layer 431.); and
as per claim 15, a ground plane (Paragraph 58, conductor layer 493) and a via (Fig. 3c, unlabeled via connected to conductor layer 341) electrically connecting the first conductive layer to the ground plane (The unlabeled via and conductor layer 341 electrically connected layer 493 to ground conductor 33.).
However, Wakata does not disclose the offset distance is less than about 500 microns.
Lim exemplarily discloses in Fig. 2 a multilayer circuit comprising an inductor that includes internal electrodes which have a width between 35-55 microns. Before the effective filing date, it would have been obvious 
As an obvious consequence of the modification, the combination would have necessarily included: as per claims 1, 21, and 22, the offset distance is less than about 500 microns (In the resultant circuit, the distance annotated as C below is necessarily less than 500 microns since the width of the conductive layer 431 is 55 microns.); and as per claim 8, wherein the inductor has an average width that is less than about 1 mm (e.g. 55 microns which is necessarily less than 1 mm).

    PNG
    media_image1.png
    329
    482
    media_image1.png
    Greyscale

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1, and further in view of Fukae et al. US 2017/0019083.
As per claims 7 and 9, the above combination discloses the multilayer electronic device of claim 1, but does not disclose wherein the inductor has a length-average-width ratio that is less than about 10, and wherein the inductor has an effective length that is less than about 2 mm.
Fukae et al. exemplarily discloses in Fig. 1 a filter 1 that has a length L of 0.5 mm (i.e. 500 microns) and a width of 0.4 mm (i.e. 400 microns) (Paragraph 63 of Fukae et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the filter of the combination circuit to have had a length and width of any value, such as for example a length of 500 microns and a width of 400 microns, as being a well-known obvious design consideration based on the teachings of Fukae et al.
wherein the inductor has a length-average-width ratio that is less than about 10 (A length of the conductive layer 431 of inductor 11 in Wakata is less than 400 microns (i.e. 400 microns is equal to the width in a vertical direction in Fig. 3c of the filter). A width of the conductive layer 431 in Wakata is equal to 55 microns. Therefore, a length-average-width ratio is equal to 400/55, which is necessarily less than 10.), and wherein the inductor has an effective length that is less than about 2 mm (e.g. 400 microns which is necessarily less than 2 mm).
11.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 11 above, and further in view of Sekine et al. US 2008/0116998.
As per claims 12-13, the above combination discloses the multilayer filter of claim 11, but does not disclose wherein the multilayer filter has an upper bound of a bandpass frequency that is greater than about 6 GHz.
Sekine et al. exemplarily discloses in Fig. 1 and 7 a filter 1 comprising a pass band that has an upper bound of a bandpass filter range is greater than 6 GHz as shown. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the combination filter to have an upper bound of a bandpass frequency of 8 GHz as being an obvious design consideration based on the exemplary teaching of Sekine et al. As an obvious consequence of the modification, the combination would have necessarily included wherein the multilayer filter has an upper bound of a bandpass frequency that is greater than about 6 GHz.
12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the above combination, and further in view of Fukamachi et al. US 2011/0133860.
As per claim 14, the above combination discloses the multilayer electronic device of claim 1, but does not disclose wherein the second conductive layer and the first conductive layer are spaced apart in the Z-direction by less than about 100 microns.
Fukamachi et al. exemplarily discloses in Fig. 1a a multilayer filter comprising ceramic green sheets which have a thickness of 10-200µm (Paragraph 82 of Fukamachi et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the dielectric layers of the combination circuit to 
As an obvious consequence of the modification, the combination would have necessarily included: wherein a second conductive layer (e.g. conductive layer 421 of Wakata) and the first conductive layer are spaced apart in the Z-direction by less than about 100 microns (In the resultant circuit, a distance between the conductive layers 431 and 421 of Wakata is equal to a thickness of the dielectric layer 42 of Wakata (10 microns) which is necessarily less than 100 microns.).
13.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1, and further in view of Ishizuku US 2015/0188511.
	As per claims 16-20, the above combination discloses the multilayer electronic device of claim 1, but does not disclose a dielectric material having a dielectric constant that is less than 100 (liquid crystalline polymer) or greater than 100 (epoxy) as determined in accordance with IPC TM-650 2.5.5.3 at an operating temperature of 25 degrees Celsius and a frequency of 1 MHz.
Ishizuku exemplarily discloses in Fig. 2 a multilayer circuit comprising a substrate that is formed of glass epoxy or liquid crystal polymer (Paragraph 47 of Ishizuku). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced a generic material of each of the dielectric layers of the combination circuit with a specific glass epoxy or liquid crystal polymer as being obvious art substitutions of equivalents.
As an obvious consequence of the modification, the combination would haven necessarily included: a dielectric material having a dielectric constant that is less than 100 (liquid crystalline polymer) (It is inherent that liquid crystal polymer has a dielectric constant less than 100 at 25 degrees Celsius and a frequency of 1 MHz, as well-known in the art.) or greater than 100 (epoxy) as determined in accordance with IPC TM-650 2.5.5.3 at an operating temperature of 25 degrees Celsius and a frequency of 1 MHz (It is inherent that glass epoxy has a dielectric constant greater than 100 at 25 degrees Celsius and a frequency of 1 MHz, by virtue of comprising glass, as well-known in the art.).

Allowable Subject Matter
14.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843